PER CURIAM.
This interlocutory appeal seeks review of an order denying a motion for decree on bill and answer entered after the opinion and mandate of this court in said cause, reported in 101 So.2d 432.
In entering the order appealed, the trial judge erroneously concluded “that the former equity practice known as ‘motion for decree on bill and answer’ no longer obtains in this state”. Since the decisions of this court in City of Miami v. Miami Transit Company, Fla.App. 1957, 96 So.2d 799; Tropicaire Engineering Service Corp. v. Chrysler Airtemp Sales Corporation, Fla.App.1957, 97 So.2d 149, and the decisions of the Supreme Court of Florida cited therein, the question is no longer debatable. Furthermore, the order denying the appellant a decree on bill and answer was clearly erroneous. The appellant’s answer traversed or denied all of the material allegations of the appellee’s complaint. *707The burden of proof being upon the ap-pellee, the conclusion becomes obvious that appellant was entitled to a decree in his favor in this case. Barton v. Horwick, Fla. 1955, 78 So.2d 569.
Accordingly, the order appealed from is reversed and the cause is remanded to the Circuit Court with directions to enter a decree dismissing the cause.
Reversed and remanded.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.